NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Argued January 26, 2011
                                   Decided March 16, 2011

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 10‐2010

JOSEPH C. OUTLAW,                                   Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 08 C 4729
MICHAEL J. ASTRUE,
Commissioner of Social Security,                    Sidney I. Schenkier, 
    Defendant‐Appellee.                             Magistrate Judge.

                                         O R D E R

       Joseph Outlaw claims that he is disabled by a combination of impairments, including
depression, bipolar disorder, personality disorder, growths on the bottom of his feet, a torn
rotator cuff, chronic joint pain, and carpal tunnel syndrome. He applied for supplemental
security income and disability insurance benefits, but the Social Security Administration
denied his applications at all stages, and a magistrate judge sitting by consent upheld that
decision. We conclude that substantial evidence supports the ALJ’s determination that
Outlaw was not entitled to social security benefits and therefore affirm.
No. 10‐2010                                                                              Page 2

                                        I. Background

       Outlaw, a 52‐year‐old veteran, applied for supplemental security income and social
security disability insurance benefits in 2004, alleging that his disability began the previous
year. His insured status expired in 2004. A hearing before an administrative law judge took
place in 2007.

       Outlaw received treatment for substance abuse, but the record shows that he
adhered only periodically to prescribed treatment from at least 2002 until 2006. Outlaw was
admitted to Edward Hines, Jr. VA Hospital twice for drug addiction, suicidal ideation, and
low back and arthritic pain—first over a five‐day period in 2004, and then again in 2006
when his stay lasted several months. After his 2004 hospitalization, he reported sporadic
drug use, alcoholism, and homelessness, but he appears to have maintained periods of
sobriety and a doctor recorded that he was in remission by 2007. 

       The record reflects Outlaw’s struggle with psychological problems, although his
doctors never agreed on a single diagnosis. From 2004 until 2007, different doctors both
diagnosed and ruled out (and at times diagnosed again): depression and depression‐related
disorders, conditions related to drug dependency, personality disorder or related traits, and
bipolar disorder. During an evaluation in 2006, a clinical psychologist suggested that
Outlaw’s drug abuse may stem from his psychological problems. In the last psychological
evaluation that appears in the record before his ALJ hearing, a psychiatrist at Hines ruled
out bipolar disorder and instead diagnosed “depressive disorder” and early sustained
remission from drug dependency.

        A consulting psychologist assessed Outlaw’s functional capacity in August 2004. Her
report recommended that Outlaw avoid public contact but suggested that he could work
with coworkers and supervisors. Her report also determined that Outlaw could carry out
“simple, routine work tasks” despite a limited ability to complete detailed instructions and
moderate difficulties maintaining concentration, persistence, and pace; the report concluded
that Outlaw had personality and substance‐abuse disorders, yet they only mildly restricted
his activities of daily living. 

        Although Outlaw asserted that his back troubles, arthritis, and carpal tunnel
syndrome rendered him disabled in January 2003, imaging studies from 2003 and 2004
revealed only “mild” and “minimal” pathology in his back, as well as “facet degenerative
joint disease” (a type of arthritis). Doctors performed regular exams for spinal and nerve
disease, including numerous straight‐leg‐raise tests, but most results were negative. By fall
2003 he reported hip, shoulder, and leg pain; these complaints coincided with his stopping
methadone treatments, and a doctor thought that some of this pain was caused by
No. 10‐2010                                                                           Page 3

withdrawal. In 2003 he was also diagnosed with “probable” carpal tunnel syndrome after
reporting tingling and numbness in his hands; splints appear to have helped relieve his
symptoms. By 2004 Outlaw began to complain of back, knee, and foot pain; he took
prescribed medication to control his symptoms. Several doctors noted that Outlaw’s heavy
weight affected his back pain. And although a podiatrist diagnosed plantar fibromatosis on
both feet in 2004 and Outlaw reported that pain prevented him from walking more than a
few blocks, medical personnel disagreed over his ability to walk without limping or
difficulty. 

        In August 2004 Dr. Margaret Stronska, an internist, examined Outlaw at the agency’s
behest and concluded that he suffered only from lower back pain. She recorded that Outlaw
showed good strength and a full range of movement without pain in his shoulders, wrists,
and knees, and good fine‐motor control in his hands. Dr. Stronska also noted that Outlaw
did not use a cane, that he walked 50 feet without help, and that he could stand up, bend,
undress, and climb onto an examining table without difficulty. Despite these findings,
Outlaw later that month sent the agency an “Activities of Daily Living Questionnaire”
asserting that he could not walk without support; use his hands; or cook, clean, or stand
without pain. 

       In fall 2004 an agency doctor concluded that Outlaw’s combination of physical
impairments was “non‐severe.”  An agency examiner opined that Outlaw was not disabled,
that he could perform unskilled work, and that he did not have a “vocationally significant
physical limitation.” 

       Outlaw reported similar complaints of pain from 2005 until 2007 despite consistent
treatment, but imaging studies and physical exams continued to identify only mild spinal
disease and arthritis. Outlaw’s back pain, surmised another doctor, was related to a
50‐pound weight gain after 2006. And notations in the record state that Outlaw used knee
braces and a cane only periodically.

        In May 2007 an ALJ heard sworn testimony from Outlaw. He first testified that his
principal jobs involved manual labor requiring him to stand often and lift between 25 and
50 pounds; he alleged that he left his last job in 2002 due to problems with timeliness,
chronic back pain, and deterioration of his mental health. Outlaw listed his alleged
impairments, but incorrectly stated that he had been drug‐free for a year (his medical
records show that he tested positive for cocaine six months earlier). Despite shoulder
problems, he conceded that he could lift ten pounds to shoulder’s height. Outlaw also told
the ALJ that for approximately three years, his pain interfered with sleep and most daily
activities, including dressing himself. He asserted that he could not sit for longer than
45 minutes or walk farther than 30 feet without pain, and that he used a cane, knee braces,
No. 10‐2010                                                                              Page 4

and wrist splints. Outlaw also testified that his bipolar medication stabilized his mood,
although it impaired his memory and ability to concentrate. 

       A vocational expert testified that Outlaw could not perform his past jobs, which
required heavy semi‐skilled labor, but that he could do other jobs involving light work. In
response to a hypothetical question assuming that Outlaw could lift 20 pounds occasionally
and either stand or sit for 6 hours, the expert testified that Outlaw could perform
approximately 25,100 jobs, including working as a laundry worker or office clerk.

        The ALJ denied Outlaw’s claim for benefits after applying the 5‐step evaluation
process prescribed by 20 C.F.R. § 404.1520. He concluded that (1) Outlaw had not engaged
in gainful employment since his alleged onset date; (2) his osteoarthritis, personality
disorder, and drug dependency constituted severe impairments; (3) these impairments did
not collectively equal a listed impairment; (4) Outlaw had the residual functional capacity
(“RFC”) to perform “light unskilled work” without public contact and with three steps,
including jobs that require occasionally lifting 20 pounds, and standing, walking, or sitting
for six hours in an eight‐hour day; and (5) suitable jobs were available, including positions
as a laundry or office worker. 

       At step 4 the ALJ determined that Outlaw was “not entirely credible” in light of
discrepancies between his testimony, the severity of his asserted impairments, and the
objective medical evidence. In explaining this ruling, the ALJ identified Outlaw’s “major
problem” as drug abuse. The ALJ also pointed out inconsistencies in Outlaw’s stated
chronology of events. Outlaw testified, for instance, that some of his daily activities had
been limited for three years, yet his application alleged an onset disability date four‐and‐a‐
half years earlier. The ALJ also noted Outlaw’s testimony about being injured in a car
accident in 2003, even though the record reflected his complaints of pain beginning as early
as 1999. Other factors that led the ALJ to discredit Outlaw’s complaints of pain were
Dr. Stronska’s examination, the lack of evidence of significant pathology in Outlaw’s back
and knees, Outlaw’s concession that medication stabilized his bipolar disorder, and a
negative straight‐leg‐raise test suggesting that Outlaw no longer needed a cane or walker. 




                                        II. Discussion

       On appeal Outlaw challenges the ALJ’s RFC finding, contending that the ALJ failed
to properly evaluate his psychological disorders; his limited ability to stand, walk, or use his
hands; and his obesity. He also attacks the ALJ’s credibility determination, contending that
the ALJ failed to consider the entire record. 
No. 10‐2010                                                                              Page 5

       We review the ALJ’s ruling as the final word from the Commissioner of Social
Security because the Appeals Council declined review, see Moss v. Astrue, 555 F.3d 556, 560
(7th Cir. 2009), and evaluate whether substantial evidence supports the ALJ’s decision
without paying deference to the district court. See 42 U.S.C. § 405(g); Moss, 555 F.3d at 560.
Substantial evidence “means such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal
quotation marks and citation omitted). It “must be more than a scintilla but may be less
than a preponderance.” Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). 

        An RFC assessment determines the most work a person could perform regularly. See
20 C.F.R. § 404.1545(a)(1); SSR 96‐8p. This requires an ALJ to consider all functional
limitations and restrictions that stem from medically determinable impairments, including
those that are not severe. See SSR 96‐8p. An ALJ need not discuss every piece of evidence,
but must logically connect the evidence to the ALJ’s conclusions so that we can provide
meaningful review. See Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). RFC
determinations are inherently intertwined with matters of credibility, and we generally
defer to an ALJ’s credibility finding unless it is “patently wrong.” See id.; Castile v. Astrue,
617 F.3d 923, 929 (7th Cir. 2010).

A. The ALJ’s Residual Functional Capacity Determination

      Outlaw first contends that the ALJ did not account for all of his mental impairments
when determining his RFC. He primarily argues that the ALJ overemphasized his
personality disorder and gave too little weight to diagnoses of bipolar disorder and
depression. 

        We disagree. The ALJ adequately accounted for Outlaw’s mental impairments when
setting his RFC. The ALJ concluded that Outlaw’s mental impairments limited him to
“unskilled work” involving at most three tasks and no public contact. These restrictions
tracked the conclusions of the agency psychologist, who diagnosed only personality and
substance‐abuse disorder and identified the same mental limitations. The ALJ repeated
these findings nearly verbatim, without citing to the agency psychologist explicitly. In
addition, the ALJ’s three‐task job limitation conforms to Outlaw’s concession at the hearing
that medication controlled his bipolar symptoms but impaired his memory. 

      Relatedly, Outlaw also argues that the ALJ did not properly discuss whether his
drug and alcohol use could have resulted from his bipolar disorder. He contends that the
ALJ, without specific citation to the record, characterized his drug use as his “major
problem” and highlights the ALJ’s disregard of a psychological examination in 2006
suggesting that substance abuse may have stemmed from his psychological impairments.
No. 10‐2010                                                                             Page 6

The ALJ’s focus on Outlaw’s drug use is significant because the ALJ relied on it to minimize
the severity of Outlaw’s asserted mental limitations. 

        Again, the ALJ’s discussion is sufficient. We have previously recognized that bipolar
disorder can potentially cause drug abuse, see Kangail v. Barnhart, 454 F.3d 627, 629 (7th Cir.
2006), but the ALJ’s failure to expressly mention this potential link does not undermine his
opinion. The ALJ found that drug abuse was Outlaw’s “major problem,” a conclusion
substantially supported by the record. For instance, the ALJ cited medical records from 2007
that discuss Outlaw’s long struggle with drug dependency, as well as evidence that Outlaw
continued to use cocaine until only months before his hearing. Similar records appear
throughout the period relevant to his application for benefits. Moreover, the ALJ did not
need to dwell on the effect of Outlaw’s bipolar disorder given his concession that
medication controlled his bipolar symptoms and a psychiatrist’s 2007 diagnosis that ruled
out the disorder. 

        Outlaw argues next that the ALJ failed to explain how his limitations in his ability to
stand, walk, and use his hands are consistent with the evidence. See SSR 96‐8p. He contends
that the ALJ did not discuss, let alone substantiate, how the pain caused by his foot and
back condition would allow him to walk or stand for at least six hours a day, or how a
limitation related to his hands was warranted.

        The ALJ’s conclusions regarding Outlaw’s ability to stand, walk, and use his hands
are supported by substantial evidence. The ALJ needed only to include limitations in his
RFC determination that were supported by the medical evidence and that the ALJ found to
be credible. See Simila v. Astrue, 573 F.3d 503, 520‐21 (7th Cir. 2009); SSR 96‐8p. Outlaw
produced no medical evidence that he could not walk or stand for six hours over an eight‐
hour period, and he produced only negligible medical evidence that he suffered
vocationally limiting impairments in his hands. The record contains little medical evidence
of back pathology, as reflected by the ALJ’s citation to a 2004 MRI showing only mild spinal
disease. And the ALJ also referenced Dr. Stronska’s report, where she recorded Outlaw’s
full range of movement without pain in his knees, and his ability to stand, bend, squat, and
walk 50 feet unassisted and without difficulty.

       Finally, Outlaw faults the ALJ for not expressly considering the impact of his obesity
when determining his RFC. See SSR 02‐1p. Social Security Ruling 02‐1p requires adjudicators
to specifically consider obesity when making an RFC determination because obesity can
increase the claimant’s limitations. Here, the ALJ considered Outlaw’s obesity, albeit
implicitly, when he referenced medical reports that acknowledged the relationship between
Outlaw’s weight and his pain. See Prochaska v. Barnhart, 454 F.3d 731, 736‐37 (7th Cir. 2006);
No. 10‐2010                                                                              Page 7

Skarbek v. Barnhart, 390 F.3d 500, 504 (7th Cir. 2004). And any failure on the ALJ’s part to
more expressly address Outlaw’s obesity was harmless error. See Skarbek, 390 F.3d at 504. 

B. The ALJ’s Credibility Determination

       Outlaw also challenges the ALJ’s credibility findings. He argues that the ALJ failed to
comply with Social Security Ruling 96‐7p by not considering all of his pain medications and
the limited scope of his daily activities. See 20 C.F.R. §§ 404.1529(c), 416.929(c); SSR 96‐7p. 

        Outlaw has not demonstrated that the ALJ’s credibility determination was patently
wrong. See Castile, 617 F.3d at 929. He claimed to have severe impairments that prevented
him from undertaking most daily activities, but the medical evidence did not support his
contentions. For example, the record contains little evidence of significant pathology in
Outlaw’s back and knees, and Dr. Stronska found that Outlaw could walk and manipulate
objects with his hands without difficulty. The ALJ acknowledged that Outlaw took a variety
of pain medications, outlined Outlaw’s subjective complaints and objective diagnoses, and
supported his conclusion using a variety of evidence. The depth or scope of the ALJ’s
analysis may not be ideal, but it satisfied the regulations and sufficiently connected the
evidence to his conclusions. 

                                                                                     AFFIRMED.